[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
The plaintiff's appeal is dismissed for the following reasons
1.) This is not an appeal authorized by law "under 17-2a or "required by statute" under 4-166 (2). Neither 17-83f nor 17-82f fulfill these requirements. The former is, of course, silent on the matter and the record fails to indicate that the plaintiff is either an "applicant or beneficiary" within the meaning of 17-82f. Finally, the federal action was withdrawn without judgment and the plaintiff's due process argument fails under Reitzer v. Board of Trustees, State Colleges, 2 Conn. App. 196, 203.
2.) The plaintiff has failed to state a claim for estoppel arising out of the defendant's misstatements. The essential elements of estoppel against a governmental agency have not been satisfied. Zolta v. Burns, 8 Conn. App. 169,775.
Nothing in this decision should be construed as condoning the conduct of the defendant in deluding the plaintiff into believing that he enjoyed the remedy of appeal. It seems a matter of fundamental fairness that governmental agencies be counseled by their attorneys not to disseminate erroneous information concerning an individual's legal rights. Regrettably, either the client or the attorney did not do his job in this case. Unfortunately for the plaintiff the remedy for this failure does not lie in this proceeding.
MOTTOLESE, JUDGE CT Page 4812